UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4164



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VIREN MUNDRA, a/k/a Virendra Mundra,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron M. Currie, District Judge.
(CR-02-456)


Submitted:   October 15, 2003          Decided:     November 25, 2003


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Anne Hunter Young, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Viren Mundra, a native of India, pled guilty by way of a

written plea agreement before a magistrate judge to one count of

criminal    copyright     infringement      in   violation    of    17   U.S.C.    §

506(a)(1) (2000), 18 U.S.C. § 2319(b)(1) (2000). The district court

sentenced him to an eighteen-month term of imprisonment.

     On appeal, Mundra’s attorney filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting that there are

no meritorious issues presented but raising questions as to whether

the magistrate judge fully complied with Fed. R. Crim P. 11 and

whether the district court correctly sentenced Mundra in accordance

with the sentencing guidelines.          Mundra was notified by counsel of

his right to file a supplemental brief and has done so.

     We     find   the   magistrate     judge    fully   complied        with   the

requirements of Rule 11.        We further find that the district court

correctly adopted the unopposed presentence report and correctly

sentenced Mundra within the proper guidelines range. We reject the

claims    raised   in    Mundra’s   informal     brief   as   unsupported       and

meritless.

     We have examined the entire record in this case in accordance

with the requirements of Anders and find no meritorious issues for

appeal.     Accordingly, we affirm Mundra’s conviction and sentence.

     This    court   requires    that    counsel    inform    his    client,      in

writing, of his right to petition the Supreme Court of the United


                                        2
States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  3